DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being obvious over Park (US Pub. 2019/0261234) in view of Liberg (US Pub. 2020/0359419).
Regarding claim 7, Park discloses a terminal comprising: 
a receiving unit (fig.3 element 310, par.0283 “a wireless device may receive”) that obtains information on preamble received target power from a base station apparatus (par.0278 “a base station may send…….preamble initial received target power”); 
a transmitting unit (fig.3 element 310) that transmits a preamble to the base station apparatus with the determined preamble transmission power (par.0282 “The wireless device may determine a transmit power for a transmission of a selected random access preamble at least based on an initial preamble power and a power-ramping factor”).  
Park discloses a controlling unit (fig. 3, element 314) that determine a transmit power for a transmission of a selected random access preamble at least based on an 
Liberg discloses change configuration information on the preamble received target power including a plurality of power values (par.043-047 “PCMAX,c which is limited by the allowed in the cell”, “PCMAX_H,c , PCMAX_L,c …represents the maximum allowed power in the serving cell and is signaled to the UE”) and that determines preamble transmission power based on the changed configuration information on the information on the preamble received target power (par.044).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Park with the above teaching of Liberg to provide transmission powers can be based on a coverage enhancement level associated with the UE, which can introduce unnecessary interference into the system as suggested by Liberg (par.004).
Regarding claim 8, the modified Park discloses switches the configuration information on the preamble received target power according to a UL type for transmitting the preamble (Park, par.0316 ”based on the uplink configuration parameters, one or more random access preambles via the NUL carrier or via the SUL carrier”).  
Regarding claim 9, the modified Park discloses everything as claim 7 above.  More specifically, the modified Liberg discloses a base station apparatus comprising: 
a transmitting unit (Park, par.0121 “transmit via one or more antennas”) 
a notification unit that transmits (Park, par.0278 “a base station may …unicast, multicast, broadcast”);
a receiving unit (Park, par.0215 “the wireless link 330A….330B…..a transceiver may be a device that comprises both a transmitter and a receiver”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642